 

Exhibit 10.7

 

PENNYMAC MORTGAGE INVESTMENT TRUST

2019 EQUITY INCENTIVE PLAN

 

RESTRICTED SHARE UNIT

AWARD AGREEMENT

 

THIS RESTRICTED SHARE UNIT AWARD AGREEMENT (the “Agreement”), effective as of
March 3, 2020 (the “Grant Date”), is made by and between PennyMac Mortgage
Investment Trust, a Maryland real estate investment trust (the “Trust”), and
_______________ (the “Grantee”).

 

WHEREAS, the Trust has adopted the PennyMac Mortgage Investment Trust 2019
Equity Incentive Plan (the “Plan”), pursuant to which the Trust may grant awards
representing the right to receive Shares or cash after the lapse of such
forfeiture restrictions as may be determined by the Board (such rights
hereinafter referred to as “Restricted Share Units”);

 

WHEREAS, the Grantee is providing bona fide services to the Trust on the date of
this Agreement;

 

WHEREAS, the Trust desires to grant to the Grantee the number of Restricted
Share Units provided for herein;

 

NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:

 

Section 1.Grant of Restricted Share Unit Award

 

(a)Grant of Restricted Share Units.  The Trust hereby grants to the Grantee
_________ Restricted Share Units on the terms and conditions set forth in this
Agreement and as otherwise provided in the Plan.  The Trust shall establish a
book account in the Grantee’s name with respect to the Award granted hereby.

 

(b)Incorporation of Plan.  The provisions of the Plan are hereby incorporated
herein by reference.  Except as otherwise expressly set forth herein, this
Agreement shall be construed in accordance with the provisions of the Plan and
any capitalized terms not otherwise defined in this Agreement shall have the
definitions set forth in the Plan.  The Board shall have final authority to
interpret and construe the Plan and this Agreement and to make any and all
determinations under them, and its decisions shall be binding and conclusive
upon the Grantee and the Grantee’s legal representative in respect of any
questions arising under the Plan or this Agreement.

 

Section 2.Terms and Conditions of Award

 

The grant of Restricted Share Units provided in Section 1(a) shall be subject to
the following terms, conditions and restrictions:

 

1

--------------------------------------------------------------------------------

 

(a)Restrictions.  The Restricted Share Units and any Distribtion Equivalents
related thereto as provided in Section 2(d) may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of, except by will or
the laws of descent and distribution prior to the lapse of restrictions set
forth in this Agreement applicable thereto, as set forth in Section 2(b).  The
Board may in its discretion, cancel all or any portion of any outstanding
restrictions prior to the expiration of the periods provided under Section
2(b).  The period from the date of grant of a Restricted Share Unit to the date
it becomes vested and payable shall be referred to herein as the “Restricted
Period.”

 

(b)Lapse of Restrictions.  Except as may otherwise be provided herein, the
restrictions on transfer set forth in Section 2(a) shall lapse with respect to
thirty-three and one-third percent (33-1/3%) of the Restricted Share Units
granted hereunder on each of the first three anniversaries of the Grant Date, so
long as the Grantee is providing services to the Trust as of the relevant date.

 

(c)Form of Payment.  Unless otherwise determined by the Board at the time of
payment, each Restricted Share Unit granted hereunder shall represent the right
to receive one Share upon the date on which the restrictions applicable to such
Restricted Share Unit lapse.

 

(d)Distribution Equivalents.  The Grantee shall be entitled to the crediting of
a Distribution Equivalent to the book account as of each date (a “Distribution
Date”) on which cash distributions and/or special distributions are paid with
respect to Shares, provided that the record date with respect to such
distribution occurs within the Restricted Period. Upon the lapse of restrictions
as provided in Section 2(b), unless otherwise determined by the Board at the
time of payment such Distribution Equivalents shall be paid in the form (whether
in cash, Shares or other property) as distributions are paid to the Trust’s
shareholders and shall equal the product of (x) the number of Restricted Share
Units credited to such account on the record date for such distribution and (y)
the per Share distribution payable on such Distribution Date. Any such
distribution equivalents shall be paid on the distribution payment date to the
Grantee as though such Restricted Share Units were outstanding Shares.

 

(e)Issuance of Certificate.  In the event that Shares are to be issued upon any
lapse of restrictions relating to the Restricted Share Units, the Trust shall
issue to the Grantee or the Grantee’s personal representative a share
certificate representing such Shares.

 

(f)Termination of Service.  In the event that the Grantee’s service with the
Trust and its Affiliates is terminated prior to the lapsing of restrictions with
respect to any portion of the Restricted Share Unit Award granted hereunder,
such portion of the Award held by the Grantee shall become free of such
restrictions or be forfeited as follows:

 

(i)If such termination of service is (1) because of the Grantee’s Retirement (as
defined below) and Grantee’s employment with the Trust and/or its Affiliates may
not be terminated for cause, and (2) provided Grantee has executed and continues
to comply with the terms of an agreement not to provide services as an employee,
director, consultant, agent, or otherwise, to any of the Trust’s or Affiliates’
direct competitors for a period of two (2) years from the date of Retirement
(the “Retirement Date”), then the Grantee’s Restricted Share Unit Award shall
continue to vest and be settled after the Retirement Date in accordance with the
original terms of such Restricted Share Units.  Notwithstanding the foregoing,
(i) if the Retirement Date occurs during the nine-month period immediately
following the Grant Date, then all of the Restricted Share Units shall be
forfeited; and (ii) if the Retirement Date occurs during the three-month period

2

--------------------------------------------------------------------------------

 

prior to the first anniversary of the Grant Date, then one-third of the
Restricted Share Units shall vest on the first anniversary of the Grant Date
(pro-rated based on (A) the number of full months of the Grantee’s employment
from the Grant Date through the Retirement Date divided by (B) twelve (12)) and
the remaining Restricted Share Units shall be forfeited. “Retirement” shall mean
voluntary termination of employment after the age of sixty (60) with at least
ten (10) years of combined service to the Trust and/or its Affiliates; provided,
however, that if the Grantee elects to terminate employment in connection with a
Retirement, the Grantee must provide the Trust with a minimum of (x) six (6)
months prior written notice of such Retirement if such Grantee’s title is at the
senior vice president level and above, or (y) three (3) months prior written
notice of such Retirement if such Grantee’s title is at the first vice president
level and below.

 

(ii)If such termination of service is (1) because of the Grantee’s death or
Permanent disability or (2) due to a termination of the Grantee’s services by
the Trust or one of its Affiliates (other than for Cause), any Restricted Share
Units granted hereunder which have not become free of transfer restrictions
shall as of the date of such termination of service become fully vested and free
of such transfer restrictions; and

 

(iii)If such termination of service is for any reason (including without
limitation a voluntary termination of service by the Grantee) other than as
provided in clauses (i) and (ii) above, any Restricted Share Units granted
hereunder which have not become free of transfer restrictions shall as of the
date of such termination of service be immediately forfeited.

 

Restricted Share Units forfeited pursuant to this Agreement shall be transferred
to, and reacquired by, the Trust without payment of any consideration by the
Trust, and neither the Grantee nor any of the Grantee’s successors, heirs,
assigns or personal representatives shall thereafter have any further rights or
interests in such Restricted Share Units.

 

(g)Change in Control.  Notwithstanding Section 8(b) of the Plan, the Restricted
Share Unit Award granted hereunder shall not become free of restrictions solely
upon the occurrence of a Change in Control; however, if the Grantee’s service is
terminated by the Trust and its Affiliates for any reason (other than for Cause)
as a result of or in connection with such Change in Control, then any Restricted
Share Units granted hereunder which have not become free of transfer
restrictions shall as of the date of such termination of service become fully
vested and free of such transfer restrictions.  In addition, if the Shares cease
to be readily tradable on an established securities market or exchange as a
result of or in connection with such Change in Control, then any Restricted
Share Units granted hereunder which have not become free of transfer
restrictions shall as of the date of such Change in Control become fully vested
and free of such transfer restrictions.  

 

(h)Income Taxes.

 

(i)At the time Grantee becomes entitled to receive a distribution of Shares upon
vesting of Restricted Share Units, Grantee authorizes the Trust, at Trust’s sole
discretion, to withhold from fully vested Shares otherwise issuable to Grantee
pursuant to such Restricted Share Units a number of Shares having a Fair Market
Value, as determined by the Trust as of the first business day immediately
preceding the vesting date, equal to the statutory minimum withholding tax
obligation in respect of the Shares otherwise issuable to Grantee (the “Share
Withholding Method”). 

 

3

--------------------------------------------------------------------------------

 

(ii) Should Grantee become entitled to receive a distribution of Shares upon
vesting of Restricted Share Units at a time when the Share Withholding Method is
not being utilized by the Trust, Grantee authorizes the delivery of the Shares
to the Trust’s designated broker with instructions to (i) sell Shares sufficient
to satisfy the applicable withholding taxes which arise in connection with such
distribution, and (ii) remit the proceeds of such sale to the Trust (“Sale to
Cover”). In the event the sale proceeds are insufficient to fully satisfy the
applicable withholding taxes, Grantee authorizes withholding from payroll and
any other amounts payable to Grantee, in the same calendar year, and otherwise
agrees to make adequate provision through the submission of cash, a check or its
equivalent for any sums required to satisfy the applicable withholding taxes. 

 

Grantee is not aware of any material nonpublic information with respect to the
Trust or any securities of the Trust, is not subject to any legal, regulatory or
contractual restriction that would prevent the designated broker from conducting
sales as provided herein, does not have, and will not attempt to exercise,
authority, influence or control over any sales of Shares effected pursuant to
this Section 2(h)(ii), and is entering into this Section 2(h)(ii) of the
Agreement in good faith and not as part of a plan or scheme to evade compliance
with the requirements of Rule 10b5-1 under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) (regarding trading of the Trust’s securities on
the basis of material nonpublic information). It is the intent of the parties
that the Sale to Cover transactions pursuant to this Section 2(h)(ii) comply
with the requirements of Rule 10b5-1(c)(1)(i)(B) under the Exchange Act, and the
Agreement will be interpreted to comply with the requirements of Rule 10b5-1(c)
under the Exchange Act. 

 

(iii)Unless the withholding tax obligations of the Trust and/or any Affiliate
thereof are satisfied, the Trust shall have no obligation to deliver any Shares
on the Grantee’s behalf upon vesting of Restricted Share Units.

 

 

Section 3.Miscellaneous

 

(a)Notices.  Any and all notices, designations, consents, offers, acceptances
and any other communications provided for herein shall be given in writing and
shall be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed in the case of the Trust to the Secretary of
the Trust at the principal office of the Trust and, in the case of the Grantee,
to the Grantee’s address appearing on the books of the Trust or to the Grantee’s
residence or to such other address as may be designated in writing by the
Grantee.

 

(b)No Right to Continued Service.  Nothing in the Plan or in this Agreement
shall confer upon the Grantee any right to continue in the service of the Trust
or any subsidiary or Affiliate of the Trust or shall interfere with or restrict
in any way the right of the Trust, which is hereby expressly reserved, to
remove, terminate or discharge the Grantee at any time for any reason
whatsoever, with or without Cause.

 

(c)Bound by Plan.  By signing this Agreement, the Grantee acknowledges receipt
of a copy of the Plan and has had an opportunity to review the Plan and agrees
to be bound by all the terms and provisions of the Plan.

4

--------------------------------------------------------------------------------

 

 

(d)Successors.  The terms of this Agreement shall be binding upon and inure to
the benefit of the Trust, its successors and assigns, and of the Grantee and the
beneficiaries, executors, administrators, heirs and successors of the Grantee.

 

(e)Invalid Provision.  The invalidity or unenforceability of any particular
provision hereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.

 

(f)Modifications.  No change, modification or waiver of any provision of this
Agreement shall be valid unless the same be in writing and signed by the parties
hereto.

 

(g)Entire Agreement.  This Agreement and the Plan contain the entire agreement
and understanding of the parties hereto with respect to the subject matter
contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.

 

(h)Governing Law.  This Agreement and the rights of the Grantee hereunder shall
be construed and determined in accordance with the laws of the State of Maryland
without giving effect to the conflict of laws principles thereof.

 

(i)Headings.  The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part of this Agreement.

 

(j)Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

IN WITNESS WHEREOF, the Grantee and the Company have entered into this Award
Agreement as of the Grant Date.

 

PENNYMAC MORTGAGE INVESTMENT TRUST

5